Case 1:20-cv-06401-JGK Document 1-3 Filed 08/13/20 Page 1 of 3




       Attachment A
           Case 1:20-cv-06401-JGK Document 1-3 Filed 08/13/20 Page 2 of 3




This Document Relates to:

BIANCA DASILVA
                                               Case No.
                    Plaintiff,
      v.

JUUL LABS, INC., et al.,

                       Defendants.




                                       DEFENDANTS

JUUL Labs, Inc.
560 20th Street,                                 Adam Bowen
San Francisco, CA 94107                          360 Elm Street
                                                 San Mateo, CA 94401-2512
Altria Group, Inc.
6601 West Broad St.,                             Hoyoung Huh
Richmond, VA 23230                               6 Redberry Ridge
                                                 Portola Valley, CA 94028-8077
Philip Morris USA, Inc.
6601 West Broad St.,                             Riaz Valani
Richmond, VA 23230                               9 Isabella Avenue
                                                 Atherton, CA 94027-4031
Altria Enterprises, LLC
6601 West Broad St.,                             Nicholas Pritzker
Richmond, VA 23230                               1 Letterman Drive - Building C - Suite C4-
                                                 420
Altria Client Services, LLC                      San Francisco, CA 94129-2402
6601 West Broad St.,
Richmond, VA 23230                               Mother Murphy`s Laboratories, Inc
                                                 James E. Sell
Altria Group Distribution Company                jsell@tysonmendes.com
6601 West Broad St.,                             Mitchell B. Malachowski
Richmond, VA 23230                               mmalachowski@tysonmendes.com
                                                 Stephen Budica
James Monsees                                    sbudica@tysonmendes.com
89 Belgrave Avenue                               April M. Cristal
San Francisco, CA 94117-4225                     acristal@tysonmendes.com
                                                 TYSON & MENDES, LLP

                            Attachment A to Summons – Page 1 of 2
         Case 1:20-cv-06401-JGK Document 1-3 Filed 08/13/20 Page 3 of 3




523 4th Street, Suite 100
San Rafael, CA 94901

Alternative Ingredients, Inc.
James E. Sell
jsell@tysonmendes.com
Mitchell B. Malachowski
mmalachowski@tysonmendes.com
Stephen Budica
sbudica@tysonmendes.com
April M. Cristal
acristal@tysonmendes.com
TYSON & MENDES, LLP
523 4th Street, Suite 100
San Rafael, CA 94901

Tobacco Technology, Inc.
One East Pratt Street, Suite 901
Baltimore, MD 21202

Eliquitech, Inc.
One East Pratt Street, Suite 901
Baltimore, MD 21202

McLane Company, Inc.
C T Corporation System
1999 Bryan St., Ste. 900
Dallas, TX 75201-3136

Eby-Brown Company, LLC
National Registered Agents, Inc.
1209 Orange Street
Wilmington, DE 19801

Core-Mark Holding Company, Inc.
National Registered Agents, Inc.
1209 Orange Street
Wilmington, DE 19801




                            Attachment A to Summons – Page 2 of 2
